Title: From Alexander Hamilton to William Ellery, 1 May 1794
From: Hamilton, Alexander
To: Ellery, William



T. D. May 1st 1794
Sir

The case stated in your letter of the 8th of April with regard to certain vessels which violated the law laying an embargo, ought to be reported to the District Attorney, in order that he may judge whether the parties are not indictable for disobeying an injunction of the law and what may be proper to be done.
You have been already instructed in regard to the Schooner Boyne. Inclosed I transmit you the Copy of a letter from Capt Wanton to the President relating to the transaction. I request that you will reply to that part of it which respects your conduct and declarations in the affair.
I am Sir, with great consideration   Your obedt. Servt

Wm Ellery Esq.Collector Newport

